In an action to recover damages, presumably for alleged breach of contract, the appeal is from an order denying a motion to set aside and vacate the service of a summons upon appellants on the ground that they were not persons subject to the jurisdiction of the court. The appellant Golden Gift, Inc., has filed no brief and has not participated in the appeal. Order modified by striking from the ordering paragraph everything following the word “is” and by substituting therefor the words “granted as to defendant Eustis Citrus Processors, Inc., and in all other respects denied.” As so modified, order affirmed, without costs. In our opinion, while the jurisdiction of local courts over foreign corporations has been greatly extended by the United States Supreme Court (International Shoe Go. v. Washington, 326 U. S. 310; Perkins v. Benguet Mining Go., 342 U. S. 437), our courts have not departed from the requirement that a showing be made that the foreign corporation transacts business in this jurisdiction with a fair degree of permanency and continuity and not merely occasionally or casually (Ames v. Senco Prods., 1 A D 2d 658). Murphy, Hallinan and Kleinfeld, JJ., concur; Wenzel, Acting P. J., and Beldoek, J., dissent and vote to affirm.